           Case 2:21-cv-01655-SVW-E Document 17 Filed 09/13/21 Page 1 of 2 Page ID #:242




                 1
                 2
                 3
                 4
                 5
                 6
                 7
                 8                                UNITED STATES DISTRICT COURT
                 9                              CENTRAL DISTRICT OF CALIFORNIA
             10                                           WESTERN DIVISION
             11
             12 SAUL MARK GERSHKOWITZ, et al.,                        CASE No.: 2:21-cv-001655-SVW-E
             13                          Plaintiffs,                  [PROPOSED] ORDER
                                                                      REGARDING STIPULATED
             14                  vs.                                  PROTECTIVE ORDER
             15 STATE FARM GENERAL                                    MAGISTRATE JUDGE CHARLES F. EICK
                INSURANCE COMPANY, et al,
             16
                         Defendants.                                  (Filed concurrently with Stipulated
             17                                                       Protective Order)
             18
             19 / / /
             20 / / /
             21 / / /
             22 / / /
             23 / / /
             24 / / /
             25 / / /
             26 / / /
             27 / / /
             28 / / /
MUSICK, PEELER
                     1430931.1
& GARRETT LLP                                                    1                Case No. 2:21-cv-01655-SVW-E
                                       [PROPOSED] ORDER REGARDING STIPULATED PROTECTIVE ORDER
           Case 2:21-cv-01655-SVW-E Document 17 Filed 09/13/21 Page 2 of 2 Page ID #:243




                 1                                 [PROPOSED] ORDER
                 2 PURSUANT TO STIPULATION, IT IS SO ORDERED.
                 3
                            September
                 4 DATED: _____________  13 2021
                                        ___,
                 5
                 6                                                 /S/ CHARLES F. EICK
                                                            HONORABLE CHARLES F. EICK
                 7                                          UNITED STATES MAGISTRATE JUDGE
                 8
                 9
             10
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
MUSICK, PEELER
                     1430931.1
& GARRETT LLP                                              2                Case No. 2:21-cv-01655-SVW-E
                                 [PROPOSED] ORDER REGARDING STIPULATED PROTECTIVE ORDER
